                     IN THE UNITED STATES DISTRICT COURT
                  FOR THE EASTERN DISTRICT OF PENNSYLVANIA

 JAMES EVERETT SHELTON
                        Plaintiff,
             v.                                           CIVIL ACTION NO. 20-1114


 LIRAZ YAIL LLC
                         Defendant

                                             ORDER

       AND NOW, this 24th day of March 2020, upon consideration of Plaintiff’s Motion for

Permission to Use ECF/EFiling [Doc. No. 3], and as Plaintiff has been granted permission for

such filing in other cases, has agreed to abide by all Court rules, orders, policies, and procedures

pertaining to the use of the Court’s electronic filing system, and has consented to receive notice

of filings pursuant through the Court’s electronic filing system, it is hereby ORDERED that the

Motion is GRANTED. The Clerk of Court is DIRECTED to provide Plaintiff access to the

ECF system for this case as a filing user provided that all necessary forms have been completed.

        It is so ORDERED.

                                                      BY THE COURT:

                                                      /s/ Cynthia M. Rufe

                                                      _____________________
                                                      CYNTHIA M. RUFE, J.
